
	

113 HR 5152 IH: Savings, Accountability, Value, and Efficiency III Act of 2014
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5152
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. Murphy of Florida (for himself, Mr. Jolly, Mr. Swalwell of California, Mr. Rice of South Carolina, Ms. Kuster, Mr. Meadows, Ms. Sinema, Mr. Mulvaney, Mr. Garcia, Mr. Ruiz, Ms. Gabbard, and Mr. Matheson) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Energy and Commerce, Armed Services, Ways and Means, and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To save the Federal Government money by reducing duplication and increasing efficiency, and for
			 other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Savings, Accountability, Value, and Efficiency III Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Software license management.
					Sec. 3. United States Postal Service fleet efficiency.
					Sec. 4. Government computer energy optimization.
					Sec. 5. Removal of benefits for Federal employee convicted of certain offenses.
					Sec. 6. Codification of Office of Management and Budget criteria.
					Sec. 7. Increase energy efficiency of Federal buildings.
					Sec. 8. Reduce redundant health payments for seniors.
					Sec. 9. Efficient Medicare billing.
				
			2.Software license management
			(a)Software license policies requiredNot later than 6 months after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget shall issue software licensing policies for agencies
			 to follow that include the following:
				(1)An identification of clear roles, responsibilities, and central oversight authority within each
			 agency for managing enterprise software license agreements.
				(2)A requirement that each agency establish an accurate inventory of enterprise software license
			 agreements by identifying and collecting information about software
			 license agreements using automated discovery and inventory tools.
				(3)A requirement that each agency regularly track and maintain software licenses to assist the agency
			 in implementing decisions throughout the software license management life
			 cycle.
				(4)A requirement that each agency analyze software usage and other data to make cost-effective
			 decisions.
				(5)A requirement that each agency provide training relevant to software license management.
				(6)A requirement that each agency establish goals and objectives to better manage enterprise software
			 license agreements.
				(7)A requirement that each agency consider the software license management life-cycle phases
			 (including requisition, reception, deployment and maintenance, retirement,
			 and disposal phases) to implement effective decisionmaking and
			 incorporate existing standards, processes, and metrics.
				(b)Agency definedIn this section, the term agency has the meaning given that term in section 551 of title 5, United States Code.
			3.United States Postal Service fleet efficiency
			(a)Purposes
				The purposes of this section are to provide for the upgrade of the vehicle fleet of the United
			 States Postal Service, to improve mail delivery services to benefit
			 customers and the environment, to increase savings by reducing maintenance
			 or other costs, and to set benchmarks to maximize fuel economy and reduce
			 emissions for the Postal fleet with the goal of making the Postal Service
			 a national leader in efficiency and technology innovation.
			(b)Authority To enter into energy savings performance contractsSection 804(4) of the National Energy Conservation Policy Act (42 U.S.C. 8287c(4)) is amended—
				(1)in subparagraph (A), by striking or after the semicolon;
				(2)in subparagraph (B), by striking the period at the end and inserting ; or; and
				(3)by adding at the end the following new subparagraph:
					
						(C)in the case of a contract in which the United States Postal Service is a party—
							(i)the purchase or lease of low emission and fuel efficient vehicles;
							(ii)a measure to upgrade a vehicle owned, operated, leased, or otherwise controlled by or assigned to
			 the United States Postal Service to increase average fuel economy and
			 reduce the emissions of carbon dioxide of such vehicle; or
							(iii)the construction of infrastructure, including electric vehicle charging stations, to support
			 vehicles described in clauses (i) and (ii)..
				(c)Upgrade of Postal fleet
				(1)Postal fleet requirements
					(A)Motor vehicle standardsThe Postmaster General shall develop guidelines for contracted vehicles and vehicles purchased or
			 leased for use by the Postal Service, that, at a minimum, provide—
						(i)for light-duty vehicles—
							(I)that emissions of carbon dioxide comply with applicable standards developed by the Environmental
			 Protection Agency under title II of the Clean Air Act (42 U.S.C. 7521 et
			 seq.) and may not exceed, on average, 250 grams per mile; and
							(II)to meet applicable average fuel economy standards developed by the National Highway Traffic Safety
			 Administration under chapter 329 of title 49, United States Code, of 34.1
			 miles per gallon; and
							(ii)for medium-duty and heavy-duty vehicles, that comply with applicable standards—
							(I)for emissions of carbon dioxide developed by the Environmental Protection Agency under title II of
			 the Clean Air Act (42 U.S.C. 7521 et seq.); and
							(II)for average fuel economy developed by the National Highway Traffic Safety Administration under
			 chapter 329 of title 49, United States Code.
							(B)ApplicabilityThe standards described in subparagraph (A) shall apply to contracted vehicles and vehicles
			 purchased or leased for use by the Postal Service after the date that is 1
			 year after the date of the enactment of this Act.
					(C)Reduction in consumption of petroleum productsThe Postmaster General shall reduce the total consumption of petroleum products by vehicles in the
			 Postal fleet by a minimum of 2 percent annually through the end of fiscal
			 year 2025, relative to the baseline established for fiscal year 2005.
					(2)Replacing vehicles within the Postal fleetThe Postmaster General shall conduct a cost-benefit analysis of vehicles in the Postal fleet to
			 determine if the cost to maintain any such vehicle outweighs the benefit
			 or savings of replacing the vehicle.
				(3)Route requirementsTo inform and prioritize purchases, the Postmaster General shall review and identify Postal
			 delivery routes to determine if motor vehicles used on such routes can be
			 replaced with technologies that increase average fuel economy or reduce
			 emissions of carbon dioxide.
				(4)Reporting requirementsThe Postmaster General shall submit a report to Congress—
					(A)not later than 1 year after the date of the enactment of this Act, that contains a plan to achieve
			 the requirements of paragraph (1) and recommendations for vehicle body
			 design specifications for vehicles purchased for the Postal fleet that
			 would increase average fuel economy and reduce emissions of carbon dioxide
			 of any such vehicle; and
					(B)annually, that describes—
						(i)the progress in meeting the annual target described in paragraph (1)(C); and
						(ii)any changes to Postal delivery routes or vehicle purchase strategies made pursuant to paragraph
			 (3).
						(5)RestrictionsTo meet the requirements of this section, the Postmaster General may not—
					(A)reduce the frequency of delivery of mail to fewer than 6 days each week;
					(B)close post offices or postal distribution facilities;
					(C)take any action that would restrict or diminish a collective bargaining agreement or eliminate or
			 reduce any employee benefits; or
					(D)enter into a contract with a private company to perform duties that, as of the date of the
			 enactment of this Act, are performed by bargaining unit employees.
					(d)DefinitionsIn this section:
				(1)Contracted vehicleThe term contracted vehicle—
					(A)means any motor vehicle used in carrying out a contract for surface mail delivery pursuant to
			 section 5005(a)(3) of title 39, United States Code; and
					(B)does not include any motor vehicle used in carrying out a contract for surface mail delivery
			 pursuant to sections 406 and 407 of such title.
					(2)Motor vehicleThe term motor vehicle means any self-propelled vehicle designed for transporting persons or property on a street or
			 highway.
				(3)Postal delivery routeThe term Postal delivery route means the transportation route for surface mail delivery.
				(4)Postal fleetThe term Postal fleet means any vehicle that is owned, operated, leased, or otherwise controlled by or assigned to the
			 Postal Service.
				(5)Postal ServiceThe term Postal Service means the United States Postal Service.
				4.Government Computer Energy Optimization
			(a)Agency requirement To shut down computersExcept as provided in subsection (b), not later than 6 months after the date of the enactment of
			 this Act, the head of each agency shall make all reasonable efforts to
			 ensure that desktop computers are shut down for at least 4 hours out of
			 every 24-hour time period.
			(b)ExceptionThe requirement in subsection (a) shall not apply to—
				(1)desktop computers that are used by a person for 16 or more hours per day; and
				(2)computers that perform automated functions essential to the agency for 16 or more hours per day.
				(c)Agency definedIn this section, the term agency has the meaning given that term in section 551 of title 5, United States Code.
			5.Removal of benefits for Federal employee convicted of certain offenses
			(a)In generalNotwithstanding any other provision of law, an individual may not be paid an annuity under chapter
			 83 or 84 (as the case may be) of title 5, United States Code, if the
			 individual is convicted of an offense described under section
			 8332(o)(2)(B) of such title, committed after the date of enactment of this
			 Act, for which every act or omission of the individual that is needed to
			 satisfy the elements of the offense directly relates to the performance of
			 the individual's official duties.
			(b)Credit of serviceAny such individual shall be entitled to be paid any amounts contributed by the individual towards
			 the annuity during the period of service covered by subsection (a),
			 pursuant to, or in a similar manner as, the terms of section 8316 of such
			 title.
			(c)Thrift Savings Plan
				(1)Employing agency contributionsAny contributions made under section 8432 of such title by an employing agency for the benefit of
			 an individual convicted of an offense described in subsection (a) shall be
			 forfeited. Such contributions shall be returned to the general fund of the
			 Treasury.
				(2)Employee contributionsAny contributions made by the individual pursuant to section 8432 of such title shall be payable to
			 the individual, upon application of such individual.
				(3)ComputationThe computation of amounts required by paragraphs (1) and (2) shall be made on the date of the
			 conviction of the individual and shall consist of the value of the
			 contributions, including interest accrued, on such date.
				(d)RegulationsThe Director of the Office of Personnel Management shall prescribe any regulations necessary to
			 carry out this section.
			6.Codification of Office of Management and Budget criteriaThe Secretary of Defense shall implement the following criteria in requests for overseas
			 contingency operations:
			(1)For theater of operations for non-classified war overseas contingency operations funding, the
			 geographic areas in which combat or direct combat support operations occur
			 are: Iraq, Afghanistan, Pakistan, Kazakhstan, Tajikistan, Kyrgyzstan, the
			 Horn of Africa, Persian Gulf and Gulf nations, the Arabian Sea, the Indian
			 Ocean, the Philippines, and other countries on a case-by-case basis.
			(2)Permitted Inclusions in the Overseas Contingency Operation Budget:
				(A)Major Equipment:
					(i)Replacement of losses that have occurred but only for items not already programmed for replacement
			 in the Future Years Defense Plan (FYDP), but not including accelerations,
			 which must be made in the base budget.
					(ii)Replacement or repair to original capability (to upgraded capability if that is currently
			 available) of equipment returning from theater. The replacement may be a
			 similar end item if the original item is no longer in production.
			 Incremental cost of non-war related upgrades, if made, should be included
			 in the base.
					(iii)Purchase of specialized, theater-specific equipment.
					(iv)Funding for major equipment must be obligated within 12 months.
					(B)Ground Equipment Replacement:
					(i)For combat losses and returning equipment that is not economical to repair, the replacement of
			 equipment may be given to coalition partners, if consistent with approved
			 policy.
					(ii)In-theater stocks above customary equipping levels on a case-by-case basis.
					(C)Equipment Modifications:
					(i)Operationally required modifications to equipment used in theater or in direct support of combat
			 operations and that is not already programmed in FYDP.
					(ii)Funding for equipment modifications must be able to be obligated in 12 months.
					(D)Munitions:
					(i)Replenishment of munitions expended in combat operations in theater.
					(ii)Training ammunition for theater-unique training events.
					(iii)While forecasted expenditures are not permitted, a case-by-case assessment for munitions where
			 existing stocks are insufficient to sustain theater combat operations.
					(E)Aircraft Replacement:
					(i)Combat losses by accident that occur in the theater of operations.
					(ii)Combat losses by enemy action that occur in the theater of operations.
					(F)Military Construction:
					(i)Facilities and infrastructure in the theater of operations in direct support of combat operations.
			 The level of construction should be the minimum to meet operational
			 requirements.
					(ii)At non-enduring locations, facilities and infrastructure for temporary use.
					(iii)At enduring locations, facilities and infrastructure for temporary use.
					(iv)At enduring locations, construction requirements must be tied to surge operations or major changes
			 in operational requirements and will be considered on a case-by-case
			 basis.
					(G)Research and development projects for combat operations in these specific theaters that can be
			 delivered in 12 months.
				(H)Operations:
					(i)Direct war costs:
						(I)Transport of personnel, equipment, and supplies to, from and within the theater of operations.
						(II)Deployment-specific training and preparation for units and personnel (military and civilian) to
			 assume their directed missions as defined in the orders for deployment
			 into the theater of operations.
						(ii)Within the theater, the incremental costs above the funding programmed in the base budget to:
						(I)Support commanders in the conduct of their directed missions (to include Emergency Response
			 Programs).
						(II)Build and maintain temporary facilities.
						(III)Provide food, fuel, supplies, contracted services and other support.
						(IV)Cover the operational costs of coalition partners supporting U.S. military missions, as mutually
			 agreed.
						(iii)Indirect war costs incurred outside the theater of operations will be evaluated on a case-by-case
			 basis.
					(I)Health:(i)Short-term care directly related to combat.
					(ii)Infrastructure that is only to be used during the current conflict.
					(J)Personnel:
					(i)Incremental special pays and allowances for servicemembers and civilians deployed to a combat
			 zone.
					(ii)Incremental pay, special pays and allowances for Reserve Component personnel mobilized to support
			 war missions.
					(K)Special Operations Command:
					(i)Operations that meet the criteria in this guidance.
					(ii)Equipment that meets the criteria in this guidance.
					(L)Prepositioned supplies and equipment for resetting in-theater stocks of supplies and equipment to
			 pre-war levels.(M)Security force funding to train, equip, and sustain Iraqi and Afghan military and police forces.
				(N)Fuel:
					(i)War fuel costs and funding to ensure that logistical support to combat operations is not degraded
			 due to cash losses in the Department of Defense’s baseline fuel program.
					(ii)Enough of any base fuel shortfall attributable to fuel price increases to maintain sufficient
			 on-hand cash for the Defense Working Capital Funds to cover seven days
			 disbursements.
					(3)Excluded items from Overseas Contingency Funding that must be funded from the base budget:
				(A)Training vehicles, aircraft, ammunition, and simulators, but not training base stocks of
			 specialized, theater-specific equipment that is required to support combat
			 operations in the theater of operations, and support to
			 deployment-specific training described above.
				(B)Acceleration of equipment service life extension programs already in the Future Years Defense Plan.
				(C)Base Realignment and Closure projects.
				(D)Family support initiatives:
					(i)Construction of childcare facilities.
					(ii)Funding for private-public partnerships to expand military families’ access to childcare.
					(iii)Support for servicemembers’ spouses' professional development.
					(E)Programs to maintain industrial base capacity including war-stoppers.
				(F)Personnel:
					(i)Recruiting and retention bonuses to maintain end-strength.
					(ii)Basic Pay and the Basic allowances for Housing and Subsistence for permanently authorized end
			 strength.
					(iii)Individual augmentees on a case-by-case basis.
					(G)Support for the personnel, operations, or the construction or maintenance of facilities at United
			 States Offices of Security Cooperation in theater.
				(H)Costs for reconfiguring prepositioned supplies and equipment or for maintaining them.
				(4)Items proposed for increases in reprogrammings or as payback for prior reprogrammings must meet the
			 criteria above.
			7.Increase energy efficiency of Federal buildings
			(a)FindingsCongress finds the following:
				(1)Private sector funding and expertise can help address the energy efficiency challenges facing the
			 United States.
				(2)The Federal Government spends more than $6 billion annually in energy costs.
				(3)Reducing Federal energy costs can help save money, create jobs, and reduce waste.
				(4)Energy savings performance contracts and utility energy savings contracts are tools for utilizing
			 private sector investment to upgrade Federal facilities without any
			 up-front cost to the taxpayer.
				(5)Performance contracting is a way to retrofit Federal buildings using private sector investment in
			 the absence of appropriated dollars. Retrofits seek to reduce energy use,
			 improve infrastructure, protect national security, and cut facility
			 operations and maintenance costs.
				(b)Use of energy and water efficiency measures in Federal buildings
				(1)Implementation of identified energy and water efficiency measuresSection 543(f)(4) of the National Energy Conservation Policy Act (42 U.S.C. 8253(f)(4)) is amended
			 to read as follows:
					
						
							(4)
							Implementation of identified energy and water efficiency measures
							(A)In generalNot later than 2 years after the completion of each evaluation under paragraph (3), each energy
			 manager shall consider—
								
									(i)
									implementing any energy- or water-saving or conservation measure that the Federal agency identified
			 in the evaluation conducted under paragraph (3) that is life cycle
			 cost-effective; and
								
									(ii)
									bundling individual measures of varying paybacks together into combined projects.
								(B)Measures not implementedThe energy manager, as part of the certification system under paragraph (7) and using guidelines
			 developed by the Secretary, shall provide reasons for not implementing any
			 life cycle cost-effective measures under subparagraph (A).
							.
				(2)Annual contracting goalSection 543(f)(10)(C) of the National Energy Conservation Policy Act (42 U.S.C. 8253(f)(10)(C)) is
			 amended—
					(A)by striking Each Federal agency and inserting the following:
						
							(i)In generalEach Federal agency; and
					(B)by adding at the end the following new clauses:
						
							(ii)TrackingEach Federal agency shall use the benchmarking systems selected or developed for the agency under
			 paragraph (8) to track energy savings realized by the agency through the
			 implementation of energy- or water-saving or conservation measures
			 pursuant to paragraph (4), and shall submit information regarding such
			 savings to the Secretary to be published on a public website of the
			 Department of Energy.
							(iii)ConsiderationEach Federal agency shall consider using energy savings performance contracts or utility energy
			 service contracts to implement energy- or water-saving or conservation
			 measures pursuant to paragraph (4).
							(iv)Contracting goalIt shall be the goal of the Federal Government, in the implementation of energy- or water-saving or
			 conservation measures pursuant to paragraph (4), to enter into energy
			 savings performance contracts or utility energy service contracts equal to
			 $1,000,000,000 in each year during the 5-year period beginning on January
			 1, 2014.
							(v)Report to CongressNot later than September 30 of each year during the 5-year period referred to in clause (iv), each
			 Federal agency shall submit to the Secretary information regarding
			 progress made by the agency towards achieving the goal described in such
			 clause. Not later than 60 days after each such September 30, the
			 Secretary, acting through the Federal Energy Management Program, shall
			 submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate a report describing the progress made by the Federal Government
			 towards achieving such goal..
					8.Reduce redundant health payments for seniors
			(a)StudyThe Secretary of Health and Human Services, in cooperation with the Secretary of Veterans Affairs
			 and the Secretary of Defense, shall conduct a study examining the extent
			 to which payments may be made under both the Medicare Advantage program
			 and under the veterans health care system or the TRICARE program for
			 health care furnished to individuals who are eligible under such Medicare
			 Advantage program and the veterans health care system or the TRICARE
			 program.
			(b)ReportThe Secretary shall submit a report to Congress on the study conducted under subsection (a). The
			 report shall contain recommendations that—
				(1)preserve access to benefits under the Medicare program for individuals eligible for such benefits;
				(2)focus on satisfaction and health outcomes of such individuals with respect to such benefits;
				(3)provide for the efficient use of Federal funds;
				(4)account for the adequacy of the veterans health care system and the TRICARE program; and
				(5)minimize disruption to the availability of Medicare Advantage plans and networks of providers
			 participating in such plans.
				(c)DefinitionsIn this section:
				(1)The term Medicare Advantage program means the program under part C of title XVIII of the Social Security Act.
				(2)The term TRICARE program has the meaning given that term in section 1072(7) of title 10, United States Code.
				(3)The term veterans health care system means the health care system established under section 1705 of title 38, United States Code.
				9.Efficient Medicare billing
			(a)Option To receive Medicare Summary Notice electronically
				(1)In generalSection 1806 of the Social Security Act (42 U.S.C. 1395b–7) is amended by adding at the end the
			 following new subsection:
					
						(c)Format of statements from Secretary
							(1)Electronic option beginning in 2015Subject to paragraph (2), for statements described in subsection (a) that are furnished for a
			 period in 2015 or a subsequent year, in the case that an individual
			 described in subsection (a) elects, in accordance with such form, manner,
			 and time specified by the Secretary, to receive such statement in an
			 electronic format, such statement shall be furnished to such individual
			 for each period subsequent to such election in such a format and shall not
			 be mailed to the individual.
							(2)One-time revocation optionAn individual who makes an election described in paragraph (1) may revoke such election once.
							(3)NotificationThe Secretary shall ensure that, in the most cost effective manner and beginning January 1, 2017, a
			 clear notification of the option to elect to receive statements described
			 in subsection (a) in an electronic format is made available, such as
			 through the notices distributed under section 1804, to individuals
			 described in subsection (a). For notices distributed under section 1804 on or after January 1, 2017, the Secretary shall ensure
			 that such notice includes a clear notification of the option to elect to
			 receive statements described in subsection (a) in an electronic format..
				(2)Encouraged expansion of electronic statementsTo the extent to which the Secretary of Health and Human Services determines appropriate, the
			 Secretary shall—
					(A)apply an option similar to the option described in subsection (c)(1) of section 1806 of the Social
			 Security Act (42 U.S.C. 1395b–7) (relating to the provision of the
			 Medicare Summary Notice in an electronic format), as added by subsection
			 (a), to other statements and notifications under title XVIII of such Act
			 (42 U.S.C. 1395 et seq.); and
					(B)provide such Medicare Summary Notice and any such other statements and notifications on a more
			 frequent basis than is otherwise required under such title.
					(b)Renewal of MAC contractsSection 1874A(b)(1)(B) of the Social Security Act (42 U.S.C. 1395kk–1(b)(1)(B)) is amended by
			 striking 5 years and inserting 10 years.
			
